DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 11/04/2020. Claims 1, 3, 4 and 6-20 are currently pending in the application. An action follows below:
Response to Arguments
The drawing objections, the claim objection and the specification objection in the previous Office action dated 08/05/2020 have been withdrawn.
In response to the rejections under 35 U.S.C. 102 and 103 in the previous Office action, Applicant amended independent claim 1 and provided on pages 13-17 of the amendment arguments which have been fully considered but they are not persuasive.
(a)  	Applicant’s argument, “As can be seen in FIG. 1 of Ito et al. above, the first transparent electrode patterns 3 and the second transparent electrode patterns 4 are formed on the front panel 1. However, there is no disclosure of illustration in FIG.1 that the first transparent electrode patterns 3 and the second transparent electrode patterns 4 have laminated structures. In addition, the specification of Ito et al. does not disclose or suggest that the "photo-curable conductive resin layer" forming the transparent electrode patterns is composed of multiple layers of transparent conductive films which are formed by multiple depositions, either” on page 15 of the amendment, which has been fully considered but it is not persuasive because (i) the current claim 1 does not require “the first transparent electrode patterns and the second transparent electrode patterns have laminated structures” and (ii) as discussed in the previous Office action and repeated below, the "photo-curable conductive resin layer" is not construed as the claimed first transparent conductive layer composed of multiple layers of first transparent conductive films, but is a layer of multiple layers of first transparent conductive films of the claimed first transparent conductive layer.
(b)  	Applicant’s argument, “Ito et al. does not disclose or suggest reducing the thickness of the first layer of the first transparent conductive film so as to reduce the stress thereof. Thus, Ito et al. cannot fairly be interpreted as disclosing or suggesting "a first layer of first transparent conductive film in the multiple layers of first transparent conductive films is controlled to have a small thickness in order to reduce stress of the first layer of first transparent conductive film" as recited in amended claim 1” on page 16 of the amendment, which has been fully considered but it is not persuasive because in light of the original disclosure and specifically claim 1, a stress of the first layer of first transparent conductive film is reduced when the first layer of first transparent conductive film has a thickness of 15-45nm and Ito, as discussed in the previous Office action and repeated below, discloses the first layer of first transparent conductive film has a thickness of 10-200nm, i.e., the first layer of first transparent conductive film can have a thickness of 15-45nm, thereby reducing the stress of the first layer of first transparent conductive film.
(c)  	Applicant’s argument on page 17 of the amendment has been fully considered but it is not persuasive because the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968). In the instant case, Ito, as discussed in the previous Office action and repeated below, discloses the limitation, “wherein the first layer of the multiple layers of first transparent conductive films has a thickness of 15-45nm, and the multiple layers of first transparent conductive films have a total thickness of 120-200nm” of claim 1. 
Drawings
The replacement sheets of Figs. 9A-10B submitted on 07/23/2020 are accepted. The replacement sheet of Figs. 11-12 submitted on 11/04/2020 is accepted. 

Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 8, 9, 13, 15-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ITO et al. (US 2015/0169113 A1; hereinafter Ito.)
As per claim 1, Ito discloses a method for manufacturing a flexible touch sensor (see at least Fig. 1, disclosing a flexible touch sensor 10) comprising:
forming a flexible film above a substrate (see at least Fig. 1; ¶ [0186]; ¶ [0189], disclosing forming a photosensitive film over a substrate 1 via an adhesive including a silane compound (see at least ¶ [0109]) and the photosensitive film comprising a conductive photo-curable resin, a thermoplastic resin layer disposed below the conductive photo-curable resin, and a temporary supporter disposed below the thermoplastic resin layer, wherein the temporary supporter is a flexible film (see at least ¶ [0049]) and formed above a substrate 1 via the adhesive as the photosensitive film is formed over a substrate 1 (see the above discussion or at least ¶ [0109]);)
forming a first transparent conductive layer above the flexible film (see at least Figs. 1, 3; ¶¶ [0180], [0187]-[0189], disclosing forming a first transparent conductive layer comprising: the above-discussed conductive photo-curable resin layer [[as a layer of the first transparent conductive film]] patterned to form a plurality of first electrodes 3 and a plurality of second electrodes 4 intersecting with the plurality of first electrodes 3 within a display area, wherein the above-discussed conductive photo-curable resin above the flexible film via the thermoplastic resin layer; and another separate layer of the another first transparent conductive film for patterning a plurality of conductive elements 6 [see at least Figs. 1 and 3; ¶ [0183]; ¶ [0188],] thereby rendering the first transparent conductive layer composed of multiple layers of first transparent conductive films which are formed by multiple depositions and formed above the flexible film;) and 
patterning the first transparent conductive layer to form a plurality of first electrodes and a plurality of second electrodes (see the above discussion;)
forming a first overcoat on the first electrodes and the second electrodes (see at least Figs. 1, 3, 8, disclosing forming a portion of the protective layer 7, as the claimed first overcoat, on the first electrodes 3, the second electrodes 4, the first metal traces 6 and the second metal traces 6,) wherein via holes through which the second electrodes are exposed are formed on the first overcoat (see at least Figs. 1, 3, 8, disclosing wherein via holes through which the second electrodes 4 are exposed are formed on the first overcoat;) and 
forming transparent bridge electrodes connected to the second electrodes at the via holes of the first overcoat (see at least Figs. 1, 3, disclosing forming transparent bridge electrodes formed on the element 5 and connected to the second electrodes 4 at the via holes of the first overcoat,) 
wherein the transparent bridge electrodes cross over the first electrodes (see at least Figs. 1, 3, disclosing the transparent bridge electrodes crossing over the first electrodes 3,) 
wherein the first transparent conductive layer is composed of multiple layers of first transparent conductive films which are formed by multiple depositions (see the above discussion regarding to the first transparent conductive layer comprising the conductive photo-curable resin layer [[as one layer of the first transparent conductive film]] patterned to form the plurality of first electrodes 3 and the plurality of second electrodes 4; and another separate layer of the another first transparent conductive film for patterning a plurality of conductive elements 6, thereby rendering the first transparent conductive layer composed of multiple layers of first transparent conductive films which are formed by multiple depositions,) 

  	applying adhesive to the substrate (see the above discussion regarding to said forming the flexible film above the substrate; or at least ¶ [0109], disclosing to apply an adhesive, such as a silane compound, to the substrate in order to enhance the adhesiveness of the photosensitive film on the substrate 1;)
  	heating the adhesive to remove organic solvent components in the adhesive (see at least ¶¶ [0109], [0127], [0213];) and
  	cooling the heated adhesive (see at least ¶¶ [0109], [0127], [0213],) 
wherein a first layer of first transparent conductive film in the multiple layers of first transparent conductive films is controlled to have a small thickness in order to reduce stress of the first layer of first transparent conductive film (see the discussion in the rejection of claim 1 regarding to the multiple layers of first transparent conductive films; further see at least ¶ [0180], disclosing the layer of the first transparent conductive film [[for forming the plurality of first electrodes 3 and the plurality of second electrodes 4]] controlled to have a small thickness of 10-200nm in order to reduce stress of the one first layer of first transparent conductive film, and the another layer of the another first transparent conductive film [[for forming the plurality of conductive elements 6]] controlled to have a small thickness of 10-200nm in order to reduce stress of the another layer of the another first transparent conductive film; note that a first layer can be one of the above-discussed layer and the another layer and a second layer can be another of the above-discussed layer and the another layer,) and
wherein the first layer of the multiple layers of first transparent conductive films has a thickness of 15-45nm, and the multiple layers of first transparent conductive films have a total thickness of 120-200nm (see the discussion in the rejection of claim 1 regarding to the multiple layers of first transparent conductive films; further see at least ¶ [0180], disclosing the layer of the first transparent conductive film [[for forming the plurality of first electrodes 3 and the plurality of second electrodes 4]] having a thickness of 10-200nm and the another separate layer of the another first transparent conductive film [[for forming the plurality of conductive elements 6]] having a thickness of 10-200nm, thereby rendering the multiple/two layers of first transparent conductive films having a total thickness of 120-200nm.)
claim 3, Ito discloses the first transparent conductive layer composed of two layers of first transparent conductive films which are formed by two depositions, wherein a first layer of the first transparent conductive films has a thickness of 15-45nm, and a second layer of the first transparent conductive films has a thickness of 90-120nm (see the discussion in the rejection of claim 1 regarding to the multiple layers of first transparent conductive films; further see at least ¶ [0180], disclosing a layer of the multiple layers of first transparent conductive films having a thickness of 10-200nm and a second layer of the first transparent conductive films has a thickness of 10-200nm.)
As per claim 4, Ito discloses the first transparent conductive layer composed of three layers of first transparent conductive films which are formed by three depositions, wherein each layer of the first transparent conductive films has a thickness of 45nm (see the discussion in the rejection of claim 1 regarding to the multiple layers of first transparent conductive films; further see at least Fig. 1; ¶ [0180], disclosing the first transparent conductive layer composed of three layers of first transparent conductive films which are formed by three depositions, wherein each layer of the first transparent conductive film has a thickness of 10-200nm.)
As per claim 6, Ito discloses wherein said forming the flexible film above the substrate comprises: affixing the flexible film to the adhesive (see the discussion in the rejection of claim 1 regarding to the flexible film on the substrate; further see at least ¶¶ [0109], [0117].)
As per claim 8, Ito discloses wherein before forming the first transparent conductive layer above the flexible film, the method further comprises: forming an index margin on a surface of the flexible film (see at least Fig. 1; ¶¶ [0117], [0161], disclosing wherein before forming the first transparent conductive layer above the flexible film, the method further comprises: forming a mask layer 2, as an index margin, on a surface of the flexible film.)
As per claim 9, Ito discloses wherein forming the first transparent conductive layer above the flexible film comprises forming the first transparent conductive layer on the index margin (see at least Fig. 1, disclosing wherein forming the first transparent conductive layer above the flexible film comprises forming the first transparent conductive layer on the index margin 2.)	
As per claim 13, Ito discloses the method further comprising: forming first metal traces connected to the first electrodes and second metal traces connected to the second electrodes (see at least Figs. 1, 3, 8, disclosing forming first metal traces 6 connected to the first electrodes 3 and second metal traces 6 connected to the second electrodes 4.) 

As per claim 15, Ito discloses wherein said forming transparent bridge electrodes comprises: 
forming a second transparent conductive layer on the first overcoat, and patterning the second transparent conductive layer to form the transparent bridge electrodes connected to the second electrodes at the via holes (see at least Figs. 1, 3, disclosing forming a second transparent conductive layer on the first overcoat, and patterning the second transparent conductive layer to form the transparent bridge electrodes connected to the second electrodes at the via holes,)
wherein the second transparent conductive layer is composed of multiple layers of second transparent conductive films which are formed by multiple depositions, and a first layer of the second transparent conductive film has a thickness of 15-45nm, and the multiple layers of second transparent conductive films have a total thickness less than 200nm (see at least Fig. 1; ¶ [0180], disclosing the second transparent conductive layer composed of multiple layers of second transparent conductive films which are formed by multiple depositions, and a first layer of the second transparent conductive has a thickness of 10-200nm, and the multiple layers of second transparent conductive films have a total thickness less than 200nm.)

As per claim 16, Ito discloses the second transparent conductive layer composed of two layers of second transparent conductive films which are formed by two depositions, wherein a first layer of the second transparent conductive films has a thickness of 15-45nm, and a second layer of the second transparent conductive films has a thickness of 90-120nm (see the discussion in the rejection of claim 15 regarding to the layers of second transparent conductive films; further see at least ¶ [0180], disclosing a first layer of the second transparent conductive films having a thickness of 10-200nm and a second layer of the first transparent conductive films having thickness of 10-200nm.)

As per claim 17, Ito discloses the second transparent conductive layer composed of three layers of second transparent conductive films which are formed by three depositions, wherein each layer of the second transparent conductive films has a thickness of 45nm (see the discussion in the rejection of claim 15 regarding to the multiple layers of second transparent conductive films; further see at least Fig. 1; ¶ [0180], disclosing the second transparent conductive layer composed of three layers of second transparent conductive films which are formed by three depositions, wherein each layer of the second transparent conductive films has a thickness of 10-200nm.)
As per claim 19, Ito discloses the flexible touch sensor manufactured using the method according to claim 1 (see the discussion in the rejection of claim 1; further at least ¶ [0003].)
As per claim 20, Ito discloses a display screen comprising a display panel and the flexible touch sensor according to claim 19 which is provided on a display side of the display panel (see at least ¶¶ [0003], [0010].)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Businger et al. (US 2005/0072523 A1; hereinafter Businger.)
As per claim 7, Ito, as discussed in the above rejection of claim 5, discloses the heating the adhesive performed, but is silent to the heating the adhesive performed at a temperature of 150-200°C for 30-60min. However, in the same field of endeavor of a touch sensor (see at least Abstract), Businger discloses the heating the adhesive performed at a temperature of 150-200°C for 30-60min (see at least ¶ [0024].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize the Businger reference remedying for the deficiency of the Ito reference by disclosing the heating the adhesive performed at a temperature of 150-200°C for 30-60min.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Wu et al. (US 2014/0333578 A1; hereinafter Wu.)
claim 10, Ito further discloses the reflectivity from the substrate of the touch sensor (see at least ¶¶ [0273], [0275]) and the reflectivity from the electrode patterns of the touch sensor (see at least ¶ [0281],) but is silent to the reflectivity of the touch sensor being less than 12% for a visible light.
However, in the same field of endeavor of a touch sensor (see at least Abstract), Wu discloses the reflectivity of the touch sensor being less than 12% for a visible light (see at least ¶ [0022], disclosing the reflectivity of the touch sensor being less than 10% for a visible light,) so as to reduce the reflectivity of the light beam along the viewing direction in areas of the touch sensor, thereby providing the touch sensor having better visual effect (see at least ¶ [0042].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Ito touch sensor to have the reflectivity of the touch sensor being less than 12% for a visible light, in view of the teaching in the Wu reference, to improve the above modified touch sensor of the Ito reference for the predictable result of at least providing the touch sensor having better visual effect.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Ookawa et al. (US 2015/0116264 A1; hereinafter Ookawa.)
As per claim 11, Ito, as discussed in the rejection of claim 8, discloses the index margin, but is silent to the index margin having a refractive index of 1.65 and a thickness of 40-50nm, as claimed.
However, in the same field of endeavor of a touch sensor (see at least Fig. 1), Ookawa discloses the touch sensor comprising an index margin having a refractive index of 1.65 and a thickness of 40-50nm (see at least Fig. 1; ¶¶ [0067]-[0068], disclosing a touch sensor 10 comprising an index margin 13 having a refractive index of 1.65 and a thickness of 20-80nm,) so as to suppress a variation of tints in the case of viewing from various angles (see at least ¶ 0013].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Ito index margin having a refractive index of 1.65 and a thickness of 40-50nm, in view of the teaching in the Ookawa reference, to improve the above modified touch sensor of the Ito reference for the predictable result of at least suppressing a variation of tints in the case of viewing from various angles.

As per claim 12, Ito, as discussed in the rejection of claim 8, discloses the index margin, but is silent to the index margin comprising a first optical layer and a second optical layer, wherein the first optical layer has a refractive index of 1.65 and a thickness of 40-50nm, and the second optical layer has a refractive index of 1.49 and a thickness of 160-200nm.
However, in the same field of endeavor of a touch sensor (see at least Fig. 1), Ookawa discloses the touch sensor comprising an index margin comprising a first optical layer and a second optical layer (see at least Fig. 1, disclosing the touch sensor 10 comprising an index margin comprising a first optical layer 13 and a second optical layer 14), wherein the first optical layer has a refractive index of 1.65 and a thickness of 40-50nm (see at least ¶¶ [0067]-[0068], disclosing the first optical layer 13 having a refractive index of 1.65 and a thickness of 40-60nm), and the second optical layer has a refractive index of 1.49 and a thickness of 45nm (see at least ¶¶ [0078]-[0079], disclosing the second optical layer 14 having a refractive index of 1.44-1.54 and a thickness of 45nm,) so as to suppress a variation of tints in the case of viewing from various angles (see at least ¶ 0013].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Ito index margin comprising a first optical layer having a refractive index of 1.65 and a thickness of 40-50nm and a second optical layer a refractive index of 1.49 and a thickness of 45nm, in view of the teaching in the Ookawa reference, to improve the above modified touch sensor of the Ito reference for the predictable result of at least suppressing a variation of tints in the case of viewing from various angles.
The above modified Ito in view of Ookawa renders the second optical layer having a thickness of 45nm, instead of 160-200nm, as claimed.
However, since the application discloses the index margin comprising a first optical layer and no a second optical layer, i.e., the thickness of the second optical layer being 0nm (see the published ¶ [0093]) or the index margin comprising a first optical layer and a second optical layer having a thickness of 160-200nm (see the published ¶ [0092].)  In other words, the thickness of the second optical layer can be 0nm or of 160-200nm, i.e., the thickness of the second optical layer being a design choice.
Furthermore, a change in size was judicially recognized as being within the level of ordinary skill in the art, In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968). 
Therefore, while the above modified Ito does not explicitly disclose a particular size of the thickness of the second optical layer as claimed, a person having ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the size of the thickness of the second optical layer, as desired claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to a person of ordinary skill in this art to modify the Ito reference to obtain the invention defined by this claim.
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Morozumi et al. (US 2017/0253719 A1; hereinafter Morozumi.)
As per claims 14 and 18, Ito, as discussed in the rejection of claim 13, discloses the first overcoat. Ito further discloses the method comprising forming a second overcoat on the transparent bridge electrodes (see at least Figs. 13, disclosing another portion of the transparent protective layer 7, as the claimed second overcoat, formed on the transparent bridge electrodes connecting the second electrodes 4.) Ito is silent to the first and second overcoats formed at a temperature of 90-130°C, as claimed.
However, in the same field of endeavor of a touch sensor (see at least Figs. 1, 3, 11), Morozumi discloses the overcoat layers formed at a temperature of 90-130°C (see at least ¶ [0283], disclosing the overcoat layers formed at a temperature of 65-130°C,) so as to reduce the entry of bubbles (see ¶ [0285].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to form the overcoats of the above modified Ito at a temperature of 90-130°C, in view of the teaching in the Morozumi reference, to improve the above modified touch sensor of the Ito reference for the predictable result of at least reducing the entry of bubbles.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626